Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-24755-SINGHAL

  PHILLIP WILLIAMS, et al.,

         Plaintiffs,

  v.

  BURGER KING CORPORATION,

       Defendant.
  _____________________________________/

                                           ORDER

         THIS CAUSE is before the Court on the Defendant’s Request for Judicial Notice

  in Support of Burger King Corporation’s Motions to (1) Dismiss Plaintiff’s Complaint

  Pursuant to Fed. R. Civ. P. 12(b)(6); and (2) Deny Class Certification Pursuant to Fed. R.

  Civ. P. 23(c)(1)(A) and (d)(1)(D) (“Request for Judicial Notice”) (DE [20]) and the

  Defendants’ Motion to Dismiss Second Amended Complaint and Deny Class Certification

  (“Motion to Dismiss”) (DE [25]). This Court heard oral argument from counsel on June

  30, 2020. Having considered the motion, the record, and being otherwise fully advised in

  the premises, this Order follows.

  I.     BACKGROUND

         In the First Amended Complaint (“Complaint”) (DE [24]), Plaintiffs Phillip Williams,

  William Jones, Michael Roberts, Ali Bey, Christopher McGee, Tiffany Cuthrell, and Marie

  Venter (collectively “Plaintiffs”) assert Defendant Burger King Corporation (“BKC”)

  “duped” them.        Specifically, Plaintiffs allege they were misled into believing the

  “Impossible” plant-based patty in Burger King’s “Impossible Whopper” sandwich, supplied

  by Impossible Foods, Inc., would be flame broiled on a different grill than the one used to
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 2 of 12



  cook beef and chicken. Plaintiffs have since dropped the claim that BKC marketed the

  “Impossible Burger” as vegan.

         Plaintiffs allege in their Complaint (DE [24]) BKC operates myriad fast food

  restaurants across the country and is best known for its “Whopper” burgers made with

  beef. (Compl. (DE [24]), ¶ 24). In April 2019, knowing that there is a growing consumer

  demand for vegan, vegetarian, and meat-free food options, BKC decided to tap in by

  creating its “Impossible Whopper,” with a burger patty made from “Impossible” meats. Id.

  at ¶¶ 5, 25. Plaintiffs bring suit against BKC alleging (1) breach of contract (Count I); (2)

  violation of Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”) (Count II); (3)

  violation of New York’s Deceptive Acts or Practices (Count III); (4) violation of New York’s

  False Advertising Act (Count IV); (5) violation of California’s False Advertising Law (“FAL”)

  (Count V); (6) violation of the “Unlawful Prong” of the California Unfair Competition Law

  (“UCL”) (Count VI); (7) violation of the “Fraudulent Prong” of the California Unfair

  Competition Law (“UCL”) (Count VII); (8) violation of Michigan’s Consumer Protection Act

  (“MCPA”) (Count VIII); (9) violation of Georgia’s Deceptive and Unfair Trade Practices

  Act (Count IX); and (10) unjust enrichment (Count X).

         In the instant motion, BKC argues Plaintiffs do not dispute the “Impossible Burger”

  is 100% plant-based and Plaintiffs claims cannot meet the “reasonableness” requirement.

  BKC insists its advertising campaign never promised the “Impossible Burger” would be

  cooked on a separate surface, and Plaintiffs could not have had an objectively reasonable

  belief that it would unless specifically requested by a patron when placing an order.

  Plaintiffs admit they did not ask about the cooking method nor did they request an

  alternate method of preparation to satisfy their unique dietary requirements.




                                               2
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 3 of 12



         BKC also takes exception to the creation of a class, arguing that Plaintiffs cannot

  represent a class of all “Impossible Burger” purchasers because each Plaintiff has

  different personal preferences, and Plaintiffs fail to plausibly assert that all “Impossible

  Burger” purchasers share their stance. Plaintiffs disagree and claim BKC’s misleading

  advertising created purchasers where none would have otherwise existed. Plaintiffs also

  argue it is too early to consider class certification.

  II.    LEGAL STANDARD

         A. Motion to Dismiss

         At the pleading stage, a complaint must contain “a short and plain statement of the

  claim showing the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a). Although Federal

  Rule of Civil Procedure (“Rule”) 8(a) does not require “detailed factual allegations,” it does

  require “more than labels and conclusions . . . a formulaic recitation of the cause of action

  will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To survive a motion

  to dismiss, “factual allegations must be enough to raise a right to relief above the

  speculative level” and must be sufficient “to state a claim for relief that is plausible on its

  face.” Id. at 555. “A claim has facial plausibility when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         In considering a Rule 12(b)(6) motion to dismiss, the court’s review is generally

  “limited to the four corners of the complaint.” Wilchombev v. TeeVee Toons, Inc., 555

  F.3d 949, 959 (11th Cir. 2009) (quoting St. George v. Pinellas Cty., 285 F.3d 1334, 1337

  (11th Cir. 2002)). Courts must review the complaint in the light most favorable to the

  plaintiff, and it must generally accept the plaintiff’s well-pleaded facts as true. Hishon v.

  King & Spalding, 467 U.S. 69, 73 (1984); Am. United Life Ins. Co. v. Martinez, 480 F.3d


                                                 3
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 4 of 12



  1043, 1057 (11th Cir. 2007). However, pleadings that “are no more than conclusions are

  not entitled to the assumption of truth. While legal conclusions can provide the framework

  of a complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

         B. Class Certification

         “A class action may be maintained only when it satisfies all the requirements of

  Fed. R. Civ. P. 23(a) and at least one of the alternative requirements of Rule 23(b).”

  Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1005 (11th Cir. 1997) (footnotes

  omitted). Rule 23(a) sets forth the four prerequisites to maintain any claim as a class

  action, commonly referred to as: (1) numerosity, (2) commonality, (3) typicality, and (4)

  adequacy of representation. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1265 (11th Cir.

  2009); see also Fed. R. Civ. P. 23(a). If the proposed class satisfies the four factors of

  numerosity, commonality, typicality, and adequacy, as well as the implicit requirement of

  ascertainability, it must then demonstrate entitlement to class relief under one of the three

  provisions in Rule 23(b). See Pickett v. Iowa Beef Processors, 209 F.3d 1276, 1279 (11th

  Cir. 2000). Certifying a class action under Rule 23(b)(3) requires additional findings that

  “the questions of law or fact common to class members predominate over any questions

  affecting only individual members, and that a class action is superior to other available

  methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

  The burden of satisfying Federal Rule of Civil Procedure 23 is on the party seeking class

  certification. Hudson v. Delta Air Lines, Inc., 90 F.3d 451, 456 (11th Cir. 1996).

  III.   DISCUSSION

         A. Count I – Breach of Contract

         “For a breach of contract claim, Florida law requires the plaintiff to plead and

  establish: (1) the existence of a contract; (2) a material breach of that contract; and (3)


                                               4
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 5 of 12



  damages resulting from the breach.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272

  (11th Cir. 2009); see e.g., Friedman v. N.Y. Life Ins. Co., 985 So. 2d 56, 58 (Fla. 4th DCA

  2008). “To prove the existence of a contract, a plaintiff must plead: (1) offer; (2)

  acceptance; (3) consideration; and (4) sufficient specification of the essential terms.” Id.

  (citing St. Joe Corp. v. McIver, 875 So. 2d 375, 381 (Fla. 2004) (citing W.R. Townsend

  Contracting, Inc. v. Jensen Civil Constr., Inc., 728 So. 2d 297, 302 (Fla. 1st DCA 1999))).

         Here, the parties agree there is a valid contract. The dispute is based on whether

  such contract is express or implied. “An express contract differs from an implied contract

  in that “[a]n express contract is one where the intention of the parties and the terms of the

  agreement are declared or expressed by the parties, in writing or orally, at the time it is

  entered into, while an implied contract is one not created or evidenced by distinct and

  explicit language.” Davidson v. Maraj, 609 Fed. Appx. 994, 998 (11th Cir. 2015) (citations

  omitted). In this case, Burger King made an offer (the ad for the “Impossible Burger”),

  which Plaintiffs accepted (by ordering the “Impossible Burger”), consideration was

  exchanged (Plaintiffs’ money for the “Impossible Burger”), and the essential terms were

  clear. Thus, this Court must conclude the parties had an express contract.

         Plaintiffs’ argument, however, loses momentum when they claim there was a

  presumption the “Impossible” patties would be cooked on a different grill than other items

  sold at Burger King. This is not an essential term of the contract. Furthermore, as Burger

  King’s slogan has boasted for forty years, Plaintiffs’ could have “Had it [their] way” by

  requesting a different cooking method, thereby altering the terms of the contract.

         B. Count II – FDUTPA

         FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or

  practices, and unfair or deceptive acts or practices in the conduct of any trade or


                                               5
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 6 of 12



  commerce.” § 501.204(1), Fla. Stat. A complaint states a FDUTPA cause of action if it

  alleges (1) an unfair practice or deceptive act; (2) causation; and (3) actual damages.

  See Guerrero v. Target Corp., 889 F. Supp. 2d 1348, 1356 (S.D. Fla. 2012). Stated

  otherwise, the law allows for a plaintiff to recover under FDUTPA if he proves he was

  injured “by an objectively deceptive act or statement.” State Farm Mut. Auto. Ins. Co. v.

  Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1316 (S.D. Fla.

  2017). Here, Plaintiffs’ FDUTPA claim is premised on the fact that the “Impossible

  Whopper” was cooked on the same grill as meat-containing products. The Complaint

  (DE [24]) fails to provide any more specific details regarding the preparation of the

  “Impossible Whopper.”

        The remainder of Plaintiffs’ consumer fraud claims will be set forth below but

  analyzed collectively following section I.       Each claim rests upon the “reasonable

  consumer” test also outlined below.

        C. Count III – New York’s Deceptive Acts or Practices

        New York General Business Law, N.Y. Bus. Corp. Law § 349 makes unlawful

  “[d]eceptive acts or practices in the conduct of any business” and creates a private right

  of action under which a litigant may recover actual damages. NY CLS Gen Bus § 349;

  see generally Belair Care Ctr., Inc. v. Cool Insuring Agency, Inc., 168 AD3d 1162, 1165–

  1166, (2019); Benetech, Inc. v. Omni Fin. Group, Inc., 116 AD3d 1190, 1190–119 (2014).

  As a threshold matter, “[a] claim brought under this statute must be predicated on an act

  or practice which is consumer-oriented, that is, an act having the potential to affect the

  public at large.” Elacqua v. Physicians’ Reciprocal Insurers, 52 AD3d 886, 888, 860

  (2008) (citation omitted). “A cause of action to recover damages pursuant to General

  Business Law § 349 has three elements: first, that the challenged act or practice was


                                               6
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 7 of 12



  consumer-oriented; second, that it was misleading in a material way; and third, that the

  plaintiff suffered injury as a result of the deceptive act.” Beneficial Homeowner Serv.

  Corp. v. Williams, 113 AD3d 713, 714 (2014).

         D. Count IV – New York’s False Advertising Act

         New York General Business Law, N.Y. Bus. Corp. Law § 350, states “[f]alse

  advertising in the conduct of any business, trade or commerce or in the furnishing of any

  service in this state is hereby declared unlawful.” NY CLS Gen Bus § 350. To establish

  a claim under either section of this law, a plaintiff must show “(i) that the act or practice

  was misleading in a material respect, and (ii) that the plaintiff was injured.” Coors Brewing

  Co. v. Anheuser-Busch Cos., 802 F. Supp. 965, 975 (S.D.N.Y. 1992); see also McDonald

  v. North Shore Yacht Sales, Inc., 513 N.Y.S.2d 590, 593 (N.Y. Sup. Ct. 1987).

         E. Count V – California’s False Advertising Law

         California’s False Advertising Law (FAL), Bus. & Prof. Code, § 17500 et seq., has

  been accurately described as the major California legislation designed to protect

  consumers from false or deceptive advertising. See Nationwide Biweekly Admin., Inc. v.

  Superior Ct., 9 Cal. 5th 279, 305 (2020) (citation omitted). The procedures set forth in

  the FAL and in California’s unfair competition law (UCL), Bus. & Prof. Code, § 17200 et

  seq., are in many respects parallel to one another, and the UCL specifically provides that

  any practice that violates the FAL is also prohibited by the UCL. See Bus. & Prof. Code,

  § 17200.    California’s FAL prohibits “not only advertising which is false, but also

  advertising which[,] although true, is either actually misleading or which has a capacity,

  likelihood or tendency to deceive or confuse the public.” Kasky v. Nike, Inc., 27 Cal. 4th

  939, 951 (2002). Thus, to state a claim under either the UCL or the false advertising law,

  based on false advertising or promotional practices, “it is necessary only to show that


                                               7
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 8 of 12



  “members of the public are likely to be deceived.” Id. (quoting Leoni v. State Bar, 39

  Cal.3d 609, 626 (1985).

         F. Count VI – Violation of the “Unlawful Prong” of the California Unfair

  Competition Law

         The UCL sets out three different kinds of business acts or practices that may

  constitute unfair competition: the unlawful, the unfair, and the fraudulent. See Cal. Bus.

  Prof. Code § 17500 et seq. A private person has standing to bring an action under the

  California Unfair Competition Law, Bus. & Prof. Code, § 17200 et seq., only if he or she

  has suffered injury in fact and has lost money or property because of the unfair

  competition. Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1360–61 (2010). A

  private plaintiff must make a twofold showing: he or she must demonstrate injury in fact,

  and a loss of money or property caused by unfair competition. Id. “An unlawful business

  practice under [Business and Professions Code] section 17200 is an act or practice,

  committed pursuant to business activity, that is at the same time forbidden by law.” Id.

  (citations omitted).

         G. Count VII – Violation of the “Fraudulent Prong” of the California Unfair

  Competition Law

         A UCL claim based on the fraudulent prong can be made not only on

  representations that deceive because they are untrue, but also those which despite some

  level of accuracy still tend to mislead or deceive. “A perfectly true statement couched in

  such a manner that it is likely to mislead or deceive the consumer, such as by failure to

  disclose other relevant information, is actionable under the UCL.” Morgan v. AT&T

  Wireless Servs., Inc., 177 Cal. App. 4th 1235, 1255 (2009) (citations omitted).

         H. Count VIII – Michigan’s Consumer Protection Act (“MCPA”)


                                              8
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 9 of 12



         The Michigan Consumer Protection Act (MCPA) prohibits unfair, unconscionable,

  or deceptive methods, acts, or practices in the conduct of trade or commerce. See Mich.

  Comp. Laws Ann. § 445.903. “The MCPA is much broader than the common law tort of

  fraud, covering not only deceptive practices but also unfair and unconscionable conduct.”

  Date v. Sony Elecs., Inc., 2010 WL 3702599 (E.D. Mich. Sep. 16, 2010). It applies only

  to purchases by consumers and does not apply to purchases that are primarily for

  business purposes. See Nedschroef Detroit Corp. v. Bemas Enters. LLC, 106 F. Supp.

  3d 874, 887 (E.D. Mich. 2015) (citations omitted). The MCPA prohibits making an

  omission of fact that tends to mislead or deceive any consumer, but only if the omitted

  fact could not reasonably be known by that consumer. Zine v. Chrysler Corp., 236 Mich.

  App. 261, 283–84 (1999).

         I. Count IX – Georgia’s Deceptive and Unfair Trade Practices Act

         The stated intent of the Georgia Fair Business Practices Act, O.C.G.A. § 10-1-390

  et seq., is to protect the public from acts and practices which are injurious to consumers,

  not to provide an additional remedy for private wrongs which do not and could not affect

  the consuming public generally. Henderson v. Gandy, 270 Ga. App. 827, 829 (2004)

  (citations omitted). The scope of the Georgia Fair Business Practices Act, O.C.G.A. §

  10-1-390 et seq., is limited to acts in the conduct of consumer transactions and consumer

  acts or practices in trade or commerce. Id. at 829–30. O.C.G.A. § 10-1-392 (a) (3),

  defines “consumer acts or practices” as “acts or practices intended to encourage

  consumer transactions,” and defines “trade” and “commerce” as “the advertising,

  distribution, sale, lease, or offering for distribution, sale, or lease of any goods, services,

  or any property, tangible or intangible, real, personal, or mixed, or any other article,




                                                9
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 10 of 12



   commodity, or thing of value wherever situated and shall include any trade or commerce

   directly or indirectly affecting the people of the state.” OCGA § 10-1-392 (a) (2.1).

                         PLAINTIFFS’ CONSUMER FRAUD CLAIMS

          Plaintiffs’ counts II through IX are governed by the “reasonable consumer” test.

   Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008) (citations omitted).

   “Under the reasonable consumer standard, [Plaintiffs] must show that members of the

   public are likely to be deceived.” Id. (citations omitted); see also Ebner v. Fresh, Inc., 838

   F.3d 958, 965 (9th Cir. 2016). “The Florida Supreme Court has noted that ‘deception

   occurs if there is a representation, omission, or practice that is likely to mislead the

   consumer acting reasonably in the circumstances, to the consumer’s detriment.’” Zlotnick

   v. Premier Sales Grp., Inc., 480 F.3d 1281, 1284 (11th Cir. 2007) (citation omitted). “This

   standard requires a showing of ‘probable, not possible, deception” that is “likely to cause

   injury to a reasonable relying consumer.’” Id. (citation omitted); see also Ebner, 838 F.3d

   at 965 (requiring more than a mere possibility that Burger King’s advertisement “might

   conceivably be misunderstood by some few consumers viewing it in an unreasonable

   manner.”).

          Plaintiffs argue Burger King’s advertisement promised more than a non-meat patty.

   Further, Plaintiffs argue it is too early to make such a determination at this stage of the

   proceedings. This Court cannot agree. Burger King promised a non-meat patty and

   delivered with the “Impossible Burger.”

          J. Count X – Unjust Enrichment

          “A claim for unjust enrichment is an equitable claim, based on a legal fiction created

   by courts to imply a “contract” as a matter of law.” Tooltrend, Inc. v. CMT Utensili, SRL,

   198 F.3d 802, 805 (11th Cir. 1999). “Liability in unjust enrichment has in principle nothing


                                                10
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 11 of 12



   to do with fault. It has to do with wealth being in one person’s hands when it should be in

   another person’s.” Guyana Tel. & Tel. Co. v. Melbourne Int’l Comms., Ltd., 329 F.3d

   1241, 1245 n.3 (11th Cir. 2003). The doctrine applies only where (1) the plaintiff conferred

   a benefit on the defendant, who had knowledge of the benefit; (2) the defendant

   voluntarily accepted and retained the benefit; and (3) under the circumstances, it would

   be inequitable for the defendant to retain the benefit without paying for it. See Shands

   Teaching Hosp. & Clinics, Inc. v. Beech St. Corp., 899 So. 2d 1222, 1227 (Fla. 1st DCA

   2005).

            This Court must dismiss Plaintiffs’ claim for unjust enrichment with prejudice

   because the existence of a contractual relationship between the parties typically

   precludes an unjust enrichment claim arising out of a contract. See White Holding Co.,

   Ltd. Liab. Co. v. Martin Marietta Materials, Inc., 423 Fed. Appx. 943, 946 (11th Cir. 2011).

   Furthermore, Burger King gave adequate consideration to Plaintiffs for the benefit

   conferred (i.e., the “Impossible Whopper” in exchange for the price).

            K. Defendant’s Motion to Deny Class Certification

            “At an early practicable time after a person sues or is sued as a class

   representative, the court must determine by order whether to certify the action as a class

   action.” Fed. R. Civ. P. 23(c)(1)(A).     However, dismissal of class allegations at the

   pleading stage “is an extreme remedy appropriate only where a defendant demonstrates

   from the face of the complaint that it will be impossible to certify the classes alleged by

   the plaintiff regardless of the facts the plaintiff may be able to prove.” Lawson v. Life of

   the S. Ins., Co., 286 F.R.D. 689, 695 (M.D. Ga. 2012) (citations omitted). “Failure to prove

   any of the four Rule 23(a) requirements and at least one of the alternative requirements

   of Rule 23(b) precludes class certification.” Id. at 696 (citations omitted).


                                                11
Case 1:19-cv-24755-AHS Document 37 Entered on FLSD Docket 07/20/2020 Page 12 of 12



           As an initial matter, “[c]onsidering whether questions of law or fact common to

   class members predominately begins, of course, with the elements of the underlying

   cause of action.” Local 703, I.B. of T. Grocery & Food Emps. Welfare Fund v. Regions

   Fin. Corp., 762 F.3d 1248, 1253 (11th Cir. 2014). Plaintiffs argue it is too soon for this

   Court to consider whether they satisfy Rule 23. Defendant disagrees and argues Plaintiffs

   claims are too individualized to support class certification.       This Court agrees.

   Accordingly, it is hereby

           ORDERED AND ADJUDGED that the Defendant’s Request for Judicial Notice in

   Support of Burger King Corporation’s Motions to (1) Dismiss Plaintiff’s Complaint

   Pursuant to Fed. R. Civ. P. 12(b)(6); and (2) Deny Class Certification Pursuant to Fed. R.

   Civ. P. 23(c)(1)(A) and (d)(1)(D) (DE [20]) is GRANTED. The Defendants’ Motion to

   Dismiss Second Amended Complaint and Deny Class Certification (DE [25]) is

   GRANTED. Plaintiffs’ claims for breach of contract and consumer fraud (Counts I through

   IX) are DISMISSED WITHOUT PREJUDICE and Plaintiffs claim for unjust enrichment

   (Count X) is DISMISSED WITH PREJUDICE. Further, as stated on the record, the

   Plaintiff’s request for class certification under Rule 23(b)(3) is DISMISSED WITHOUT

   PREJUDICE. Plaintiff may file a motion for leave to amend its complaint by July 27,

   2020.

           DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 20th day of

   July 2020.




   Copies furnished to counsel of record via CM/ECF

                                              12
